In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-14-00320-CR


                         JOSEPH HERNANDEZ, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 242nd District Court
                                   Hale County, Texas
            Trial Court No. B18698-1102, Honorable Edward Lee Self, Presiding

                                    January 16, 2015

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Joseph Hernandez was convicted after a guilty plea of two counts of aggravated

assault. Pursuant to a plea bargain, the adjudication of his guilt was deferred for five

years, and he was placed on community supervision. Subsequently, the State filed a

motion to proceed with adjudication of appellant’s guilt.    Appellant pled true to the

allegations that he had violated the terms of his community supervision, his probation

was revoked, and he was adjudicated guilty and sentenced to ten years imprisonment

on both counts and a fine of $5,000 on one count.
       Appellant’s counsel filed a motion to withdraw, together with an Anders1 brief,

wherein he certified that, after diligently searching the record, he concluded that the

appeal was without merit. Along with his brief, appellate counsel filed a copy of a letter

sent to appellant informing him of counsel’s belief that there was no reversible error and

of appellant’s right to file a response pro se. He also represented to this court that he

provided a copy of the appellate record to appellant. By letter, this court informed

appellant of his right to file a brief or response by December 22, 2014, if he wished to do

so. To date, no response has been received.

       In compliance with the principles enunciated in Anders, appellate counsel

discussed potential areas for appeal which included 1) the original indictment, the

original plea of guilty including the admonitions, the voluntariness of the guilty plea, and

the sufficiency of the evidence, 2) whether appellant was competent to plead true to the

violations of his probation, 3) the propriety of the sentence imposed, 4) whether the

written judgment accurately reflects the sentence imposed and properly applies any

credits, 5) the sufficiency of the evidence to support the revocation of appellant’s

probation, and 6) the effectiveness of trial counsel. However, he explained why each

issue lacks merit.

       In addition, we conducted our own review of the record to assess the accuracy of

appellate counsel’s conclusions pursuant to In re Schulman, 252 S.W.3d 403 (Tex.

Crim. App. 2008) and Stafford v. State, 813 S.W.2d 508 (Tex. Crim. App. 1991). Upon

doing so, we concur with counsel’s conclusions.




       1
           Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                     2
      Accordingly, the motion to withdraw is granted, and the judgment is affirmed.




                                                     Brian Quinn
                                                     Chief Justice



Do not publish.




                                           3